                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

ROOR INTERNATIONAL BV and
SREAM, INC.,

                 Plaintiffs,

v.                                                              Case No. 8:19-cv-439-T-24 AAS


GOOD TIMEZ III, LLC and
SERKAN GUL,

            Defendants.
______________________________/

                                            ORDER

       This cause comes before the Court on Defendants’ Motion for Partial Summary

Judgment. (Doc. No. 20). Plaintiffs oppose the motion (Doc. No. 31), and Defendants have filed

a reply (Doc. No. 34). As explained below, the motion is granted in part and denied in part.

I. Background

       Plaintiffs allege the following in their complaint (Doc. No. 1): Martin Birzle is an award-

winning designer and manufacturer of smokers’ products. Since 1995, Birzle has marketed and

sold such products using the trademark “RooR.” RooR-branded products are internationally

recognized, and the RooR brand is a leader in the industry.

       Birzle was granted trademark rights to the “RooR” marks. Plaintiff Sream, Inc. is a

company that has manufactured glass products and various smokers’ products for nearly a

decade. Since 2013, Sream has been the exclusive licensee for the “RooR” marks within the

United States.

       Specifically, in 2013, Birzle and Sream entered into a License Agreement, in which
Birzle granted Sream an exclusive license to use certain “RooR” marks in the United States for

three years, with a one-year renewal. Sream was required to make royalty payments to Birzle

during the initial three-year term. Birzle gave Sream all rights to sue to obtain injunctive relief

and damages for past and future infringement of the trademarks.

       Pursuant to the License Agreement, Birzle retained ownership of the trademarks,

including the goodwill associated with them. Sream was required to only use the trademarks in

accordance with Birzle’s Brand Image Policy. Birzle had the right to inspect the quality of the

products bearing the “RooR” marks and to approve or reject those products based on Sream’s

compliance with Birzle’s quality control standards.

       In 2015, Birzle and Sream amended the License Agreement in two ways. First, they

changed the term of the agreement such that they deemed the initial term to have expired, the

agreement then would continue for a five-year renewal period, and there would be an additional

five-year automatic renewal of the agreement. Additionally, Birzle and Sream amended the

language of the paragraph giving Sream all rights to sue for infringement of the trademarks.

Specifically, the amendment provides that Birzle appoints Sream as its legal representative for

the entire United States to police and enforce all rights in the trademarks.

       On January 8, 2018, Birzle assigned to Plaintiff RooR International BV (“RIBV”) all of

his rights in the trademarks retroactively. Today, RIBV is the registered owner of these

trademarks. Thereafter, Birzle, RIBV, and Sream entered into a Ratification Agreement, in

which RIBV accepted and ratified the License Agreement (and amendment thereto) entered into

between Birzle and Sream.

       Plaintiffs RIBV and Sream contend that Defendants Good Timez III, LLC and Serkan Gul


                                                  2
(the owner, manager and/or operator of Good Timez) sold counterfeit products bearing the

“RooR” mark. As a result, Plaintiffs filed suit against Defendants, alleging three claims. First,

they assert a trademark infringement claim, pursuant to 15 U.S.C. § 1114. Second, they seek

injunctive relief for the seizure of the goods involved in the trademark violation, pursuant to 15

U.S.C. § 1116(d). Third, they assert a false designation of origin and unfair competition claim,

pursuant to 15 U.S.C. § 1125(a).

II. Motion for Partial Summary Judgment

       In the instant motion, Defendants argue that Sream lacks standing to pursue its trademark

and injunctive relief claims under § 1114 and § 1116(d) in Counts I and II.1 Additionally,

Defendants argue that Sream cannot obtain statutory damages in connection with its claim under

§ 1125(a) in Count III. Accordingly, the Court will analyze both arguments.

       A. Standing2

       Defendants argue that Sream lacks standing to pursue its trademark and injunctive relief

claims under § 1114 and § 1116(d). A trademark registrant (or the registrant’s legal

representatives, predecessors, successors and assignees) has standing to pursue trademark claims.

See Sream, Inc. v. Grateful J’s, Inc., 2017 WL 6409004, at *3 (S.D. Fla. Oct. 13, 2017).

However, for exclusive licensees, the standing inquiry focuses on whether the license amounts to

an assignment. See id. at *3–4. One court has described standing for a licensee under § 1114 as


       1
         Defendants do not challenge RIBV’s standing to assert these claims, as RIBV is the
registered owner of the trademarks.
       2
        Defendants’ attack on Sream’s standing is really a facial attack on the Court’s subject
matter jurisdiction. The determination of whether Sream has standing does not require this Court
to make factual findings, and the allegations in the complaint regarding Sream’s standing are
assumed to be true.

                                                 3
follows:

               With respect to a licensee, standing to sue depends largely on the
               rights granted to the licensee under the licensing agreement. Whether
               a transfer is an assignment or a license does not depend upon the
               name by which it calls itself but upon the legal effect of its
               provisions. A plaintiff . . . must show that its license amounts, in fact,
               to an assignment to establish entitlement to sue under Section 32(1)
               [of the Lanham Act]. [A]ssignment of a trademark under the Lanham
               Act requires (1) sale or transfer of all rights in the mark; and (2)
               assignment as well of the business’s goodwill connected with the
               mark’s use. On the other hand, when an agreement places obligations
               regarding the trademark on the alleged assignee and indicates that the
               trademark is owned not by the assignee but by the assignor, a court
               should read that agreement as a license and not as an assignment.
               Factors that courts consider include: (1) whether the license
               agreement imposes geographical limitations on the use of the
               trademark; (2) whether the agreement requires the licensee to
               maintain the trademark’s quality and reserves [to the licensor] the
               right to monitor the licensee’s product quality; (3) whether the rights
               and duties in the license agreement are inconsistent with assignment;
               and (4) whether the license agreement states that the licensor retains
               ownership of the trademark.

Id. (internal citations and quotation marks omitted).

       Plaintiffs concede that Sream’s license is not equivalent to an assignment. (Doc. No. 31,

p. 3). However, they argue that Sream has more substantial rights than a non-exclusive licensee,

and as such, Sream has standing to bring the trademark and injunctive relief claims as a co-

plaintiff with RIBV, the registered owner. To support this argument, Plaintiffs rely on cases

analyzing standing in patent cases. However, the law relating to standing differs in trademark

and patent cases. See National Licensing Association, LLC v. Inland Joseph Fruit Co., 361 F.

Supp.2d 1244, 1255 (E.D. Wash. 2004). This Court concludes that only a registrant (or the

registrant’s legal representatives, predecessors, or successors) or its assignee has standing to sue

for trademark infringement, and as such, Sream lacks standing to sue for trademark infringement


                                                   4
as a co-plaintiff. See Red River Bancshares, Inc. v. Red River Employees Federal Credit Union,

2019 WL 4727857, at *4 (W.D. La. Sept. 26, 2019)(finding that the trademark licensee lacked

standing to sue under § 1114 for trademark infringement, either by itself or as a co-plaintiff with

the registrant).

        In the trademark context, “[w]here a licensing agreement does not grant the licensee a

property interest in the mark or otherwise assign to the licensee the registrant-licensor's

ownership rights, the licensee, even if exclusive, cannot enforce the mark under § 32 [of the

Lanham Act].” Inland Joseph Fruit Co., 361 F. Supp.2d at 1254 (citations omitted). As a result,

Sream lacks standing to sue for trademark infringement under § 1114. See Roor Int’l BV v.

Saleem, 2019 WL 4127282, at *3 (E.D. Tex. Aug. 12, 2019), adopted by 2019 WL 4081008

(E.D. Tex. Aug. 29, 2019).

        Likewise, § 1116(d) provides for injunctive relief in the form of a seizure of the goods

and counterfeit marks that violate § 1114(1)(a). Because Sream does not have standing to pursue

a trademark claim under § 1114, it does not have standing to pursue injunctive relief related to

that claim under § 1116(d). See id. at *4, adopted by 2019 WL 4081008. Accordingly, the Court

grants Defendants’ motion to the extent that they seek dismissal of Sream’s trademark claims

under § 1114 and § 1116(d) for lack of standing.

        B. Statutory Damages

        Next, Defendants argue that Sream cannot obtain statutory damages under § 1117(c) in

connection with its false designation of origin claim under § 1125(a).3 Section 1117(a) provides

        3
        Defendants have not (and cannot) argue that Sream lacks standing to pursue a § 1125(a)
claim simply because it is not the trademark registrant or assignee. See Saleem, 2019 WL
4127282, at *4; Sream v. Superior Discount, LLC, 2019 WL 1003053, at *4 (E.D. La. Mar. 1,
2019); Grateful J’s, 2017 WL 6409004, at *5. Standing for claims under § 1125(a) differs from
claims under § 1114 and § 1116(d).

                                                  5
damages for violations of § 1125(a), which include: (1) the defendant’s profits, (2) any damages

sustained by the plaintiff, and (3) costs of the action. However, § 1117(c) provides the

following:

               In a case involving the use of a counterfeit mark (as defined in section
               1116(d) of this title) in connection with the sale, offering for sale, or
               distribution of goods or services, the plaintiff may elect . . . to
               recover, instead of actual damages and profits under subsection (a),
               an award of statutory damages . . . .

15 U.S.C. § 1117(c).

       Section 1116(d)(1)(B) provides a definition for the term, “counterfeit mark.” Section

1116(d)(1)(A) provides injunctive relief for trademark claims made under § 1114(1)(a)—which,

as discussed above, are claims that must be made by the trademark registrant or assignee.

Defendants argue that the reference to § 1116(d) within the statutory damages provision of

§ 1117(c) acts to restrict the availability of statutory damages to claims made under § 1114(1)(a).

In support of this contention, Defendants cite to Shell Co., Ltd. v. Los Frailes Service Station,

Inc., 596 F. Supp.2d 193, 203 (D. Puerto Rico 2008).

       This Court is neither bound by, nor persuaded by, the Shell case. The plain language of

§ 1117(c) shows that its reference to § 1116(d) is solely for the definition of the term counterfeit

mark. Therefore, the Court denies Defendants’ motion to the extent that they argue that Sream

cannot obtain statutory damages under § 1117(c) in connection with its false designation of

origin claim under § 1125(a).

III. Conclusion

       Accordingly, it is ORDERED AND ADJUDGED that Defendants’ Motion for Partial

Summary Judgment (Doc. No. 20) is GRANTED IN PART AND DENIED IN PART: The


                                                  6
motion is granted to the extent that the Court dismisses Sream’s claims in Count I and II for lack

of standing; otherwise, the motion is denied.

       DONE AND ORDERED at Tampa, Florida, this 7th day of October, 2019.




Copies to:
Counsel of Record




                                                7
